UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7317


KIRK L. LONEY,

                 Plaintiff – Appellant,

          v.

DOUGLAS L. WILDER, Mayor, sued in both official and
individual capacity; RODNEY MONROE, Ex-Richmond Police
Chief, sued in both official and individual capacity; MARK
SIMS, Officer, Richmond Police Department, sued in both
official and individual capacity; M. A. HARRISON, Officer,
Badge #1925, Richmond Police Department, sued in both
official and individual capacity; C. L. MARTIN, Officer,
Richmond Police Department, sued in both official and
individual capacity; HERMAN LONEY, Captain, Richmond Police
Department, sued in both official and individual capacity;
UNKNOWN # 1, Officers, Fed. State and City; DREW, Captain,
Richmond Police Department, sued in both official and
individual capacity; HIXSON, Officer, Richmond Police
Department, sued in both official and individual capacity;
UNKNOWN #2, Officers, Richmond Police Department; GEORGE,
Trooper,   Virginia   State  Police,  sued   in  individual
capacity; UNKNOWN #3, Trooper George Supervisor, Virginia
State Police, sued in individual capacity; UNKNOWN #4,
Police   and  Agents,   Virginia  State  Police,   sued  in
individual capacity; UNKNOWN #5, E.R. Staff, Hospital Staff
and Sheriff Deputies, V.C.U. Health Care Systems, sued in
both official and individual capacity; C. T. WOODY,
Sheriff, Richmond City Jail, sued in both official and
individual capacity; KERNELLE WILLIAM BURNETTE, Richmond
City Jail, sued in both individual and official capacity;
UNKNOWN #6, Captain of Medical, Richmond City Jail, sued in
both individual and official capacity; UNKNOWN #7, Captain
of Jail House Operations, Richmond City Jail, sued in both
individual and official capacity; UNKNOWN #8, Captain of
Records Department, Richmond City Jail, sued in both
individual and official capacity; UNKNOWN #9, All Medical
Staff, Richmond City Jail, sued in both individual and
official capacity; UNKNOWN #10, All Deputies Working A-2
left and Deputies who worked my hospital stay, Richmond
City Jail, sued in both individual and official capacity;
JEFFREY FRAZIER, Superintendent, Northern Neck Regional
Jail, sued in individual capacity; SUDDUTH, Captain,
Northern Neck Regional Jail, sued in individual capacity;
UNKNOWN #11, Nursing Staff and Doctors, Northern Neck
Regional Jail, sued in individual capacity; UNKNOWN #12,
Correctional Officers, Northern Neck Regional Jail, sued in
individual   capacity;   HICKEY,   Captain,   Northern   Neck
Regional Jail, sued in individual capacity; FREDERICK, Ms.,
Grievance Coordinator, Northern Neck Regional Jail, sued in
individual capacity; UNKNOWN #13, Alcohol, Tobacco and
Firearm Agents, sued in individual capacity; PATRICIA R.
STANSBERRY, Warden, FCC Petersburg, sued in individual
capacity;   EVANS,   Captain,   FCC   Petersburg,   sued   in
individual capacity; TUSHAR C. SHAH, Dr., FCC Petersburg,
sued in individual capacity; BENJAMIN RICE, Dr., FCC
Petersburg, sued in individual capacity; ALEJANDRO HADDED,
P.A., FCC Petersburg, sued in individual capacity; YERGA,
P.A., FCC Petersburg, sued in individual capacity; PUGH,
Dr., FCC Petersburg, sued in individual capacity; ENGEL,
Associate Warden, FCC Petersburg, sued in individual
capacity; CUFFEE, Counselor, FCC Petersburg, sued in
individual capacity; BROWN, Case Manager, FCC Petersburg,
sued in individual capacity; KIDDY, Unit Manager, FCC
Petersburg, sued in individual capacity; NAGAL, Dr., FCC
Petersburg, sued in individual capacity,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00820-REP).


Submitted:   January 18, 2011             Decided:   January 27, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.



                                 2
Kirk L. Loney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   3
PER CURIAM:

            Kirk     Loney     appeals       the     district    court’s    order

dismissing his 42 U.S.C. § 1983 (2006) action for failure to

comply with the court’s order to advise the court of any address

change.    The district court subsequently vacated that order and

reinstated Loney’s action.          Accordingly, we dismiss the appeal

as moot.        We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the    materials

before    the    court   and   argument      would   not   aid   the   decisional

process.

                                                                        DISMISSED




                                         4